Exhibit 99.1 November 2, 2010 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Reports Higher Third-quarter 2010 Financial Results TULSA, Okla. – Nov. 2, 2010 – ONEOK Partners, L.P. (NYSE: OKS) today announced third-quarter 2010 earnings of $1.09 per unit, compared with $1.00 per unit for the third quarter 2009.Net income attributable to ONEOK Partners was $141.5 million for the third quarter 2010, compared with $121.5 million for the same period in 2009. Year-to-date 2010 net income attributable to ONEOK Partners was $330.4 million, or $2.41 per unit, compared with $318.6 million, or $2.67 per unit, for the nine-month period a year earlier. Third-quarter and nine-month 2010 results include a $16.3 million gain on the sale of a 49 percent interest in Overland Pass Pipeline Company, LLC to Williams Partners L.P. There were approximately 101.9 million units outstanding for the third quarter 2010, compared with 96.4 million units outstanding for the same period last year.An equity offering in February 2010 included the issuance of approximately 5.5 million additional units. “The partnership’s business segments posted solid results in the third quarter driven by strong volume growth from our $2 billion-plus capital-investment program completed last year,” said John W. Gibson, chairman, president and chief executive officer of ONEOK Partners. “Our recently announced plans to invest up to $1.5 billion over the next three years in the natural gas liquids and natural gas gathering and processing segments to meet the needs of producers in the prolific Bakken Shale in the Williston Basin establish a strong foundation for the next phase of earnings growth,” Gibson added. In the third quarter 2010, earnings before interest, taxes, depreciation and amortization (EBITDA) were $236.7 million, compared with $211.4 million in the third quarter 2009. Distributable cash flow (DCF) for the third quarter 2010 was $156.0 million, compared with $144.1 million in the third quarter 2009. Year-to-date 2010 EBITDA was $630.4 million, compared with $577.7 million in the same period last year.DCF for the first nine months of 2010 was $417.8 million, compared with $409.6 million in the same period last year. -more- ONEOK Partners Reports Higher Third-quarter 2010 Results November 2, 2010 Page 2 Operating income for the third quarter 2010 was $160.5 million, compared with $144.7 million for the third quarter 2009.For the first nine months of 2010, operating income was $426.6 million, compared with $394.4 million in the prior-year period. The increases in operating income for both the three- and nine-month 2010 periods reflect the gain on the sale of a 49 percent ownership interest in Overland Pass Pipeline Company, higher natural gas liquids (NGL) throughput, primarily from the completion of capital projects in 2009 and new supply connections in the natural gas liquids segment; higher contracted natural gas transportation capacity on the Midwestern Gas Transmission and Viking Gas Transmission pipelines and the impact of higher natural gas prices on retained fuel in the natural gas pipelines segment; and higher storage margins, primarily as a result of contract renegotiations in the natural gas pipelines and natural gas liquids segments. These increases were offset by lower optimization margins in the natural gas liquids segment due to limited NGL fractionation and transportation capacity available for optimization activities and narrower NGL product price differentials between the Conway, Kan., and Mont Belvieu, Texas, NGL market centers; and lower natural gas volumes gathered in the Powder River Basin in the natural gas gathering and processing segment. Operating costs were $97.8 million in the third quarter 2010, compared with $105.1 million in the same period last year.Operating costs for the nine-month 2010 period were $292.1 million, compared with $295.1 million for the same period last year.The decreases for both the three- and nine-month 2010 periods were due primarily to lower property taxes associated with the capital projects completed in 2009 and lower costs for outside services.For the nine-month period, these decreases were offset partially by higher property insurance costs and higher employee-related costs. Depreciation and amortization expense for the third quarter 2010 was $43.8 million, compared with $41.9 million in the same period a year earlier.Depreciation and amortization expense for the nine-month 2010 period was $131.7 million, compared with $121.8 million in the same period last year.These increases were due primarily to the completion of capital projects last year. Equity earnings from investments were $29.4 million in the third quarter 2010, compared with $20.1 million in the same period in 2009.Nine-month 2010 equity earnings from investments were $71.2 million, compared with $55.5 million in the same period last year.The increases were due to increased contracted capacity on Northern Border Pipeline, of which the partnership owns 50 percent. Allowance for equity funds used during construction for the third quarter 2010 was $0.3 million, compared with $7.3 million in the same period last year.Allowance for equity funds used during construction for the nine-month 2010 period was $0.7 million, compared with $25.8 million in the same period last year.These decreases were due primarily to the completion of capital projects last year. -more- ONEOK Partners Reports Higher Third-quarter 2010 Results November 2, 2010 Page 3 > View earnings tables THIRD-QUARTER 2: · Operating income of $160.5 million, compared with $144.7 million in the third quarter 2009; · Natural gas gathering and processing segment operating income of $38.2 million, compared with $40.2 million in the third quarter 2009; · Natural gas pipelines segment operating income of $39.0 million, compared with $41.7 million in the third quarter 2009; · Natural gas liquids segment operating income of $83.2 million, which included a $16.3 million gain on the sale of a 49 percent interest in Overland Pass Pipeline Company, LLC to Williams Partners L.P., compared with $63.3 million in the third quarter 2009; · Equity earnings from investments of $29.4 million, compared with $20.1 million in the third quarter 2009; · Announcing in October $300 million to $355 million in growth projects in the natural gas gathering and processing segment, including the construction of the Stateline I plant, a new 100 million cubic feet per day (MMcf/d) natural gas processing facility in the Bakken Shale in the Williston Basin, and related NGL infrastructure; · Announcing in July $595 million to $730 million in growth projects in the natural gas liquids segment, including the construction of a 525- to 615-mile NGL pipeline with an initial capacity to transport 60,000 barrels per day (bpd) of unfractionated NGLs from the Bakken Shale in the Williston Basin to the Overland Pass Pipeline; an expansion of the capacity of Overland Pass Pipeline to 255,000 bpd; and a 60,000 bpd expansion of fractionation capacity at Bushton, Kan.; · Announcing in July plans to invest $36 million to increase the capacity of the Sterling I natural gas liquids distribution pipeline by 15,000 bpd; · Receiving $423.7 million in September from Williams Partners L.P. to increase its ownership of Overland Pass Pipeline Company, LLC to 50 percent from 1 percent; · Capital expenditures of $104.1 million, compared with $169.4 million in the third quarter 2009; · Having $326.4 million outstanding in commercial paper and $673.6 million available under the partnership’s $1.0 billion revolving credit facility as of Sept. 30, 2010; and · Increasing the quarterly cash distribution to $1.13 per unit from $1.12 per unit, payable on Nov. 12, 2010, to unitholders of record as of Oct. 29, 2010. BUSINESS-UNIT RESULTS: Natural Gas Gathering and Processing Segment The natural gas gathering and processing segment reported third-quarter 2010 operating income of $38.2 million, compared with $40.2 million for the third quarter 2009. -more- ONEOK Partners Reports Higher Third-quarter 2010 Results November 2, 2010 Page 4 Third-quarter 2010 results decreased $2.4 million due to lower net realized commodity prices; $1.5 million from lower natural gas gathered volumes as a result of natural production declines and reduced drilling activity, primarily in the Powder River Basin in Wyoming; and $1.2 million due to lower natural gas volumes processed and sold in western Oklahoma and Kansas driven partially by an operational outage, a period of ethane rejection and natural production declines. These decreases were offset partially by a $2.2 million increase as a result of a favorable contract settlement in the third quarter 2010 and a $1.3 million increase due to changes in contract terms. Operating costs in the third quarter 2010 were $34.1 million, compared with $33.6 million in the same period last year.The increase was due primarily to higher costs for outside services associated with increased operating activities in the Williston Basin resulting from increased drilling activity. Operating income for the nine-month 2010 period was $114.1 million in 2010, compared with $120.9 million in the same period last year. Nine-month 2010 results reflect a $5.3 million decrease due to lower natural gas gathered volumes as a result of natural production declines and reduced drilling activity, primarily in the Powder River Basin in Wyoming, and a $1.2 million decrease as a result of changes in contract terms.These decreases were offset partially by a $3.1 million increase due to higher net realized commodity prices compared with the same period last year. Nine-month 2010 operating costs were $98.4 million, compared with $99.4 million in the same period last year. The decrease was due primarily to lower costs for outside services and maintenance as a result of reduced drilling activity in the Powder River Basin. NGL shrink, plant fuel and condensate shrink discussed in the table below refer to the British thermal units (Btus) that are removed from natural gas through the gathering and processing operation and does not include volumes from the partnership’s equity investments.The following table contains operating information for the periods indicated: -more- ONEOK Partners Reports Higher Third-quarter 2010 Results November 2, 2010 Page 5 Three Months Ended Nine Months Ended September 30, September 30, Operating Information (a) Percent of proceeds NGL sales (Bbl/d) Residue gas sales (MMBtu/d) Condensate sales (Bbl/d) Percentage of total net margin 56
